Browne, Justice, delivered the opinion of the Court: This is an action of trespass on the case brought by Elias Thompson against Asahel Hannum, in the Circuit Court of Putnam county. The judgment was rendered in favor of the plaintiff, against the defendant, in the Circuit Court, for one hundred dollars. To reverse the decision, the defendant, Asahel Hannum, has brought the cause to this Court by appeal. It is not necessary to notice but one point in the case. It appears from the record that the clerk of the Circuit Court had omitted to put his seal to the original summons. The defendant by his counsel moved the Court to quash the summons, for want of a seal to it; which motion was overruled by the Court. The Court erred in refusing to quash the summons. By the practice aet,(1) it is provided that the first process shall be a summons, &c., which summons shall be issued under the seal of the Court, &c. For which error the judgment of the Circuit Court is reversed with costs. Judgment reversed.   R. L. 487; Gale’s Stat. 529.